Citation Nr: 0517996	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
surgical removal of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958 and from January 1962 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the veteran's removal of the left testicle and assigned a 
noncompensable (0 percent) rating.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

During the November 2004 hearing the veteran's representative 
raised a claim for service connection for the veteran's right 
testicle, as secondary to his service-connected left 
testicle.  Additionally, in a November 2004 written 
statement, the veteran requested an increase in his service-
connected hearing loss and asthma disabilities.  These claims 
have not yet been adjudicated.  They are, therefore, referred 
to the RO for all further appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected disability.  
Specifically, he argues that he should receive a 30 percent 
evaluation under 38 C.F.R. § 4.115(b), Diagnostic Code 7524, 
for the removal of his left testicle based on the fact that 
he believes his right testicle is nonfunctional.

In this regard, the Board notes that the report of a May 2001 
examination is inadequate for rating purposes because it does 
not address whether the veteran's right testicle is 
nonfunctioning.  The veteran's testimony and the evidence of 
record shows his right testicle was decreased in size, he was 
using a daily testosterone patch, and he had sexual problems 
for the last ten years.  Because neither the clinical records 
nor the VA examination report indicates whether the right 
testicle is nonfunctioning, and such information is necessary 
in order to rate these disabilities, a new VA examination is 
warranted.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should schedule the veteran for a VA 
examination with a physician with the appropriate 
expertise to determine the current severity of the 
veteran's surgical removal of the left testicle.  
The claims folder must be made available to the 
examiner for review.  Any indicated studies should 
be performed.  The examiner should indicate 
whether the right testicle is nonfunctioning.  In 
addition, the examiner should identify any other 
impairment associated with the surgical removal of 
the left testicle.

2.  Thereafter, the RO should review the claims 
file and ensure that no other notification or 
development action is indicated.  If further 
action is required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional development 
deemed necessary, the RO should readjudicate the 
veteran's claim for entitlement to an initial 
compensable disability rating for surgical removal 
of the left testicle, with consideration of all of 
the evidence obtained since the issuance of the 
statement of the case in August 2003.

4.  If the RO's decision is adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant action 
taken on the claim, to include a summary of all of 
the evidence added to the record since the August 
2003 statement of the case.  A reasonable period 
of time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


